Name: Council Implementing Decision 2014/238/CFSP of 28 April 2014 implementing DecisionÃ 2014/145/CFSP concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Decision_IMPL
 Subject Matter: international affairs;  international law;  Europe;  international security
 Date Published: 2014-04-29

 29.4.2014 EN Official Journal of the European Union L 126/55 COUNCIL IMPLEMENTING DECISION 2014/238/CFSP of 28 April 2014 implementing Decision 2014/145/CFSP concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2014/145/CFSP of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (1), and in particular Article 3(1) thereof, Whereas: (1) On 17 March 2014, the Council adopted Decision 2014/145/CFSP. (2) In view of the gravity of the situation, the Council considers that additional persons should be added to the list of persons, entities and bodies subject to restrictive measures as set out in the Annex to Decision 2014/145/CFSP. (3) The Annex to Decision 2014/145/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The persons listed in the Annex to this Decision shall be added to the list set out in the Annex to Decision 2014/145/CFSP. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 28 April 2014. For the Council The President D. KOURKOULAS (1) OJ L 78, 17.3.2014, p. 16. ANNEX List of persons, entities and bodies referred to in Article 1 Name Identifying information Reasons Date of listing 1. Dmitry Nikolayevich KOZAK Born 7.11.1958 in Kirovohrad, Ukrainian SSR Deputy Prime Minister. Responsible for overseeing the integration of the annexed Autonomous Republic of Crimea into the Russian Federation. 29.4.2014 2. Oleg Yevgenyvich BELAVENTSEV Born 15.9.1949 in Moscow Plenipotentiary Representative of the President of the Russian Federation into the so called Crimean Federal District, Non-permanent member of the Russian Security Council. Responsible for the implementation of the constitutional prerogatives of the Russian Head of State on the territory of the annexed Autonomous Republic of Crimea. 29.4.2014 3. Oleg Genrikhovich SAVELYEV Born 27.10.1965 in Leningrad Minister for Crimean Affairs. Responsible for the integration of the annexed Autonomous Republic of Crimea into the Russian Federation. 29.4.2014 4. Sergei Ivanovich MENYAILO Born 22.8.1960 in Alagir, North-Ossetian Autonomous SSR, RSFSR Acting governor of the Ukrainian annexed city of Sevastopol. 29.4.2014 5. Olga Fedorovna KOVATIDI Born 7.5.1962 in Simferopol, Ukrainian SSR Member of the Russian Federation Council from the annexed Autonomous Republic of Crimea. 29.4.2014 6. Ludmila Ivanovna SHVETSOVA Born 24.9.1949 in Alma-Ata, USSR Deputy Chairman of State Duma, United Russia  Responsible for initiating legislation to integrate the annexed Autonomous Republic of Crimea into the Russian Federation. 29.4.2014 7. Sergei Ivanovich NEVEROV Born 21.12.1961 in Tashtagol, USSR Deputy Chairman of State Duma, United Russia. Responsible for initiating legislation to integrate the annexed Autonomous Republic of Crimea into the Russian Federation. 29.4.2014 8. Igor Dmitrievich SERGUN Born 28.3.1957 Director of GRU (Main Intelligence Directorate), Deputy Chief of the General Staff of the Armed Forces of the Russian Federation, Lieutenant-General. Responsible for the activity of GRU officers in Eastern Ukraine. 29.4.2014 9. Valery Vasilevich GERASIMOV Born 8.9.1955 in Kazan Chief of the General Staff of the Armed Forces of the Russian Federation, First Deputy Minister of Defence of the Russian Federation, General of the Army. Responsible for the massive deployment of Russian troops along the border with Ukraine and lack of de-escalation of the situation. 29.4.2014 10. German PROKOPIV Active leader of the Lugansk Guard. Took part in the seizure of the building of the Lugansk regional office of the Security Service, recorded a video address to President Putin and Russia from the occupied building. Close links with the Army of the South-East. 29.4.2014 11. Valeriy BOLOTOV One of the leaders of the separatist group Army of the South-East which occupied the building of the Security Service in the Lugansk region. Retired officer. Before seizing the building he and other accomplices possessed arms apparently supplied illegally from Russia and from local criminal groups. 29.4.2014 12. Andriy PURGIN Head of the Donetsk Republic, active participant and organiser of separatist actions, co-ordinator of actions of the Russian tourists in Donetsk. Co-founder of a Civic Initiative of Donbass for the Eurasian Union. 29.4.2014 13. Denys PUSHYLIN Born in Makiivka One of the leaders of the Donetsk People's Republic. Participated in the seizure and occupation of the regional administration. Active spokesperson for the separatists. 29.4.2014 14. Tsyplakov Sergey GENNADEVICH One of the leaders of ideologically radical organization People's Militia of Donbas. He took active part in the seizure of a number of state buildings in Donetsk region. 29.4.2014 15. Igor STRELKOV (Ihor Strielkov) Identified as staff of Main Intelligence Directorate of the General Staff of the Armed Forces of the Russian Federation (GRU). He was involved in incidents in Sloviansk. He is an assistant on security issues to Sergey Aksionov, self-proclaimed prime-minister of Crimea. 29.4.2014